DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 9-12 are moot because the claims were cancelled in the amendments filed on 4/13/22.
The objections to claim 1 and the specification for minor informalities are hereby withdrawn in view of the claim amendments filed on 4/13/22.
The rejections of:
Claims 1-8 and 13-15 under 35 U.S.C. 102(e) as being anticipated by Fowler et al. (US 2013/0137572; published: 5/30/13; priority filing: 4/28/10); and 
Claims 1-3, 6-7 and 13-14 under 35 U.S.C. 103(a) as being unpatentable over Botts et al. (US 7,070,795; published: 7/4/06), in view of Fowler (US 2010/0234230; published: 9/16/10; priority filing date: 9/6/06)
are hereby withdrawn in response to the Applicants arguments filed on 4/13/22.

Election/Restrictions
The restriction requirement filed on 8/9/21 is hereby moot in view of the claim 9-12 cancellations in the instant claims (filed: 4/13/22).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Botts et al. (US 7,070,795; of record), teach a preferred process for entrapping the agriculturally active ingredient in accordance with the present invention includes the following steps:(A) preparation of a hydrophobic solution (“oil phase”) including an active ingredient and a polymer in an organic solvent; (B) preparation of a hydrophilic solution (“aqueous phase”) by dissolving a dispersing agent in water (or an aqueous or alcoholic solution) (“aqueous liquid”); (C) forming an emulsion by combining the hydrophobic solution with the hydrophilic solution with stirring, homogenization, or sonication; (D) stirring the emulsion formed in (C) until all of the organic solvent has evaporated. The organic solvent can alternatively or additionally be removed at reduced pressure using a rotary evaporator; and (E) optionally isolating the matrix particles by allowing the evaporated emulsion formed in (D) to settle, decanting the supernatant liquid from the matrix particles, then washing, filtering, and drying the particles in air. The particles can be resuspended in an aqueous carrier system comprising water and, for example, a dispersing agent, dye or colorant, or other inert ingredient. The particles can alternatively be used without isolation. Botts et al. do not teach wherein the aqueous liquid contains a colloidal solid emulsion stabilizer, wherein the stabilizer is distributed at the surface of the polymer matrix particles. Botts et al. do not teach wherein the curing of the epoxy resin is accomplished using an amine hardener.
The prior art is free of any teaching or suggestion of the method of making polymer matrix particles and aqueous liquid dispersions of polymer matrix particles, wherein the particles contain a colloidal solid emulsion stabilizer, wherein the stabilizer is distributed at the surface of the polymer matrix particle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617